Citation Nr: 0946721	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  99-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
1995, for the assignment of a 100 percent schedular rating 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD, from July 26, 1994 through January 17, 
1995.  

3.  Entitlement to a compensable rating for PTSD, prior to 
July 26, 1994.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 
1970.

By a July 1995 rating decision, the Veteran's service 
connected PTSD (formerly an anxiety reaction) was increased 
to 30 percent disabling, effective from January 18, 1995.  
The Veteran perfected a timely appeal of the assignment of 
the 30 percent rating and, during the course of that appeal, 
the RO increased the rating to 50 percent (in an April 1996 
rating decision) and to 70 percent (in a January 1998 rating 
decision), with January 18, 1995, assigned as the effective 
date for each of these awards of compensation.  In a June 
1998 decision, the Board of Veterans' Appeals (Board) granted 
a 100 percent schedular rating for PTSD.

This appeal to the Board arises from an October 1998 rating 
decision that implemented the June 1998 Board Decision and 
assigned a 100 percent schedular rating for PTSD, effective 
from January 18, 1995.  The Veteran perfected a timely appeal 
challenging the effective date assigned for this award of 
compensation.

In July 2000, the Veteran testified at a personal hearing 
before an Acting Veterans Law Judge (formerly an Acting 
Member of the Board).  A transcript of the hearing testimony 
is associated with the claims file.  The Acting Veterans Law 
Judge who presided at the hearing is no longer at the Board.  
In a June 2005 letter, the Board informed the Veteran of this 
fact and asked if he wanted another hearing.  In a June 2005 
response, the Veteran stated that he did not desire another 
hearing.

In a November 2000 decision, the Board granted a 30 percent 
rating for PTSD, effective from July 26, 1994, through 
January 17, 1995, but implicitly denied an effective date 
earlier than January 18, 1995, for the assignment of a 100 
percent schedular rating for PTSD.  In December 2000, the 
Veteran filed a Motion for Reconsideration of the November 
2000 Board Decision.  In March 2001, the Board vacated its 
November 2000 decision.  See 38 C.F.R. § 20.904(a) (2000).  

In a March 2001 decision, the Board granted a 30 percent 
rating for PTSD, from July 26, 1994 through January 17, 1995.  
In so deciding, the Board also found that the evidence did 
not warrant a compensable rating for PTSD prior to July 26, 
1994, or a rating greater than 30 percent for the period from 
July 26, 1994, until January 18, 1995, when the 100 percent 
rating was made effective.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which by order dated October 2004, vacated 
the March 2001 Board decision and remanded the case to the 
Board for further adjudication.

Although the Court vacated the March 2001 Board decision, it 
does not appear that the Court meant to disturb that portion 
of the Board's decision which granted a 30 percent rating for 
PTSD from July 26, 1994, to January 17, 1995.  The Court 
simply ruled that the Board failed to provide adequate 
reasons and bases for rejecting a compensable evaluation for 
the period prior to July 26, 1994.  Thus, that portion of the 
Board decision which granted a 30 percent rating for PTSD, 
from July 26, 1994 through January 17, 1995, is considered 
the law of the case and will not be disturbed.  Cf. Chisem v. 
Brown, 8 Vet. App. 374 (1995) (mandate of higher court is the 
"law of the case" and must be followed).  

In August 2005, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  

In an April 2007 decision, the Board denied an effective date 
earlier than January 18, 1995, the assignment of a 100 
percent schedular rating for PTSD, denied a disability rating 
in excess of 30 percent for PTSD from July 26, 1994, to 
January 17, 1995, and denied a compensable rating for PTSD 
prior to July 26, 1994.  The Veteran appealed this decision 
to the Court, which by order dated June 2008, granted a Joint 
Motion for Remand and remanded this case to the Board for 
action consistent with the joint motion.

As a final preliminary matter, the Board notes that, during 
the July 2000 hearing, the Veteran's former representative, 
The American Legion, argued that the RO did not properly 
develop the Veteran's claim in 1970 and failed in its duty to 
assist the Veteran by not providing him with an adequate 
examination in April 1971.  Insofar as this argument was 
meant to raise the issue of whether the October 1970 rating 
decision contained clear and unmistakable error (CUE), by 
assigning a noncompensable rating following the award of 
service connection for an anxiety reaction, this issue was 
referred to the RO for appropriate action.  In a May 2008 
rating decision, the RO determined that the October 1970 
rating was not the product of CUE; however, the notice 
letter, although sent to the Veteran, was not sent to the 
Veteran's attorney of record but instead was inadvertently 
sent to another attorney.  The RO should send the notice and 
copy of the May 2008 rating decision to the Veteran's correct 
attorney of record. 


FINDINGS OF FACT

1.  In an October 1970 rating decision, the RO awarded 
service connection for anxiety reaction, evaluated as 
noncompensable, effective from September 1, 1970; and this 
same assigned rating and effective date were confirmed and 
continued in an August 1971 rating decision.  In October 
1970, and September 1971, the RO notified the Veteran of 
these determinations.  The Veteran did not file an appeal 
disputing either the effective date or the level of 
disability assigned in these rating decisions.

2.  Although there was no formal claim or written intent to 
file a claim for an increased rating for a psychiatric 
disorder prior to January 18, 1995, a March 15, 1973, VA 
psychological test report may be considered an informal claim 
for an increased rating for a psychiatric disability.

3.  In a July 1995 rating decision, the RO recharacterized 
the Veteran's service-connected anxiety reaction as PTSD and 
assigned a 30 percent disability rating, effective January 
18, 1995.  Subsequent rating decisions increased the 
disability rating to 50 percent and then 70 percent, 
effective January 18, 1995.  

4.  In a June 1998 decision, the Board increased the 
disability rating for PTSD to 100 percent.  In an October 
1998 rating decision, the RO implemented the Board's decision 
and assigned an effective date of January 18, 1995, for the 
100 percent schedular rating for PTSD.

5.  It was not factually ascertainable that an increase in 
the PTSD disability to the 100 percent level occurred prior 
to January 18, 1995.

6.  It was not factually ascertainable that an increase in 
the PTSD disability to a level higher than 30 percent 
occurred during the period from July 26, 1994, to January 17, 
1995.

7.  It was not factually ascertainable that an increase in 
the PTSD disability to a compensable degree occurred prior to 
July 26, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
18, 1995, for the assignment of a 100 percent schedular 
rating for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 4.1-4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 3.400 (1994).

2.  The criteria for a rating in excess of 30 percent for 
PTSD, from July 26, 1994, through January 17, 1995, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 4.1-4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

3.  The criteria for a compensable rating for PTSD, prior to 
July 26, 1994, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 4.1-4.7, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented in part at 38 C.F.R. § 3.159(b) (2009), enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information or 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(2009).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

In the present case, the unfavorable RO decision which is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements, 
in November 2000.  The Court has acknowledged in Pelegrini 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

The Board notes that adequate VCAA notice has not provided 
with respect to all of the required notice elements.  The 
Board finds, however, that the notice error did not affect 
the essential fairness of the adjudication because the VCAA 
letters (dated March and October 2006), together with the 
substantial development of the Veteran's claims before and 
after providing notice, rendered the notice error non-
prejudicial.  In this regard, the VCAA letters sent to the 
Veteran indicated the types of evidence needed to 
substantiate his increase rating and effective date claims 
and of his and VA's respective duties for obtaining evidence.  
These letters also informed the Veteran of how disabilities 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, 
a November 1995 SOC and subsequent SSOCs provided the 
criteria governing scheduler and extraschedular ratings for 
PTSD.  A review of the now-vacated decision also reveals that 
VA clearly informed the Veteran of the information and 
evidence necessary to establish an earlier effective date for 
a 100 percent rating for PTSD, including a rating higher than 
30 percent, from July 26, 1994 through January 17, 1995, and 
a compensable rating prior to July 26, 1994.  The Veteran and 
his attorney were given an opportunity to submit additional 
evidence and argument, which they did, and thus demonstrates 
their actual knowledge of the evidence needed to support the 
Veteran's claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  The August and December 2006 SSOCs 
reflect readjudication of the appeal.  Hence, the Veteran is 
not shown to be prejudiced by the timing and content of this 
notice.  See Mayfield, 20 Vet. App. at 543; see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  Finally, in this case, neither the 
appellant nor his attorney raised any concerns about the VCAA 
notice requirements.  Nor did the Court.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The Board's 
August 2005 remand of this case, noted in the Introduction 
above, was calculated to furnish additional evidence 
pertinent to the claims.  Specifically, the Board instructed 
the RO/AMC to request psychiatric treatment records 
maintained or generated by "Mr. Kellman" for the period 
prior to November 1995.  In addition, the Board instructed 
the RO to arrange for an appropriate VA examiner to review 
the claims file and opine on the specific PTSD symptomatology 
manifested by the Veteran prior to January 1995, to include 
an opinion as to whether there was any objective factual 
basis, other than the Veteran's subjective claims, for an 
entry in a June 2000 VA psychiatric treatment note wherein a 
staff psychiatrist noted that when the Veteran was struck by 
a vehicle in 1970, his PTSD symptoms were interfering with 
his ability to concentrate, and he was experiencing intrusive 
thoughts.  In January 2006, a statement from the VA Medical 
Center (VAMC) in Batavia, New York indicated that no 
psychiatric notes conducted by Mr. Kellman were contained in 
the Veteran's medical records.  The Veteran was notified that 
VA was unable to obtain Mr. Kellman's records from before 
July 1994 by way of the August 2006 SSOC.  The cover letter 
advised the Veteran that he could always send in additional 
evidence regarding his claim.  In February 2006, a VA 
examiner provided a medical opinion after reviewing the 
Veteran's claims file.  

The Veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  The Board points out that 
the Veteran has been ably represented throughout the appeals 
process-first by a veterans service organization, The 
American Legion, and most recently by private attorneys.  As 
noted in the Introduction, the Veteran provided personal 
testimony at a Board hearing in July 2000.  He declined an 
opportunity for another hearing.  As such, the Board finds 
that all pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).  He also has submitted 
additional lay statements in support of his claim that have 
been associated with the record.

II.  Legal Criteria

Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of the disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

During the pendency of this claim and appeal, the rating 
criteria for mental disorders were amended, effective from 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, where 
(as here) the revised regulations expressly provide an 
effective date of applicability and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the revised criteria prior to the 
established effective date.  Id.  Accordingly, the Board will 
review the Veteran's disability under the former version of 
the rating criteria, effective prior to November 7, 1996.

Prior to November 1996, generalized anxiety disorder and PTSD 
were rated under a General Rating Formula for Psychoneurotic 
Disorders which provided the following:

A noncompensable rating was warranted for neurotic 
symptoms which may somewhat adversely affect 
relationships with others but which did not cause 
impairment of working ability.

A 10 percent rating was warranted when the disability 
was less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent rating was warranted for definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people and/or 
the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  
(The term "definite" was to be construed as 
"distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less 
than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993), 59 
Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 
(1993).  The Board is bound by this interpretation of 
the term "definite.")

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable 
relationships with people is considerably impaired 
and/or by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial 
impairment.

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable 
relationships with people is severely impaired and/or 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment.

A 100 percent rating was warranted when: (1) the 
attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation 
in the community, (2) there existed totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior, and/or (3) the individual 
was demonstrably unable to obtain or retain employment.  
(A 100 percent rating could be assigned under the above 
rating criteria as long as the Veteran met one of three 
listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See Johnson v. Brown, 
7 Vet. App. 95, 97, 99 (1994)).

See 38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (prior to 
November 7, 1996).

Prior to November 1996, the former version of 38 C.F.R. 
§ 4.16(c) applied when the only compensable service connected 
disability was a mental disorder assigned a 70 percent 
rating, and such mental disorder precluded a Veteran from 
securing or following a substantially gainful occupation, the 
mental disorder could be assigned 100 percent schedular 
rating under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996).  The Board observes that 38 C.F.R. § 
4.16(c) was deleted from the Schedule for Rating 
Disabilities, effective November 7, 1996, with the amendments 
to the rating criteria for mental disorders.  That 
notwithstanding, section 4.16(c) is still for consideration 
in this case, as the Veteran's claims for increased ratings 
and an earlier effective date were filed before the 
regulatory change occurred.  Karnas v. Derwinski, 1 Vet. App. 
302, 312-13 (1991).

Effective Dates

The date of receipt of the claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2009).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p), 
3.155 (2009).  The regulations which govern informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought."  Id.

Further, under 38 C.F.R. § 3.157(b)(1) (2009), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Id.

Except as otherwise provided, the effective date of an award 
based on an original claim, claim reopened after final 
adjudication, or a claim for increase, of compensation shall 
not be earlier than the date of receipt of the application 
thereof.  38 U.S.C.A. § 5110(a) (West 2002).  The effective 
date of an award based on a claim for an increase in 
disability compensation is the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  An exception to that rule applies, however, 
under circumstances where the evidence demonstrates that a 
factually ascertainable increase occurred within the one-year 
period preceding the date of receipt of the claim for 
increased compensation.  In that regard, the law provides 
that the effective date of an award of increased disability 
compensation "shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred," if the claim is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2).

III.  Analysis

At the outset, the Board wishes to make it clear that it is 
aware of the Court's instructions in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board observes that the Veteran's original claim for 
service connection for a psychiatric disorder was filed in 
September 1970.  In an October 1970 rating decision, the RO 
granted service connection for anxiety reaction and assigned 
a noncompensable rating, effective September 1, 1970.  This 
determination was based on the Veteran's service treatment 
records showing treatment for complaints of headaches and 
feelings of anxiousness in June 1969.  In January 1970, he 
reported anxiety, nervousness, poor appetite, and 
sleeplessness; the diagnosis was anxiety reaction.  When the 
Veteran was examined in June 1970, for purposes of service 
separation, he denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, 
attempted suicide, and nervous trouble on his report of 
medical history; psychiatric evaluation was normal.  The 
following month, the Veteran reported feeling nervous all the 
time and not being able to take the pressure from officers 
bothering him.  The diagnosis was simple situational anxiety 
reaction.  By an October 1970 rating decision, the RO granted 
service connection for anxiety reaction and assigned a 
noncompensable rating, effective from September 1, 1970, the 
day following the date of the Veteran's separation from 
active service.  See 38 U.S.C.A. § 5110(b)(1) (West 2002).  

In the October 1970 rating decision, the RO also noted that 
the Veteran had been scheduled for a VA examination, but had 
been unable to attend as he was hospitalized for treatment of 
injuries sustained in a motor vehicle accident, and that he 
would be assigned a noncompensable rating until such time as 
he could be examined.  

In January 1971, the Veteran filed a claim seeking 
entitlement to a permanent and total rating for non-service 
connected pension purposes, which the RO granted in an April 
1971 rating decision.  At that time, the Veteran stated that 
he was unable to work as a result of injuries he had 
sustained in a recent automobile accident, namely, a broken 
neck and a broken leg.  He did not complain of or refer to 
any psychiatric problems.  In support of his claim, he 
submitted a January 1971 statement from a private physician 
to the effect that the Veteran was disabled due to compound 
fractures of the left tibia and fibula, and a closed fracture 
of the left femoral shaft.  No psychiatric or nervous 
problems were mentioned in the private physician's statement.

In February 1971, the Veteran was afforded a VA medical 
examination at which time he reported feeling "very nervous, 
poor sleep - no problem."  No psychiatric evaluation results 
were noted.  In March 1971, the Veteran was hospitalized for 
additional therapy of injuries sustained in a September 1970 
automobile accident.  Nothing regarding complaints or 
treatment for a psychiatric disorder was noted in the May 
1971 discharge summary.  By an August 1971 rating decision, 
the RO confirmed and continued the noncompensable rating for 
the Veteran's service-connected anxiety reaction.

The Veteran was notified of the October 1970 and August 1971 
decisions and of his appellate rights by letters dated 
October 1970 and September 1971.  He did not appeal within 
the prescribed time period and the decisions, which were 
engendered by the September 1970 claim, became final.  
38 U.S.C.A. § 7105 (West 1991, 2002) (formerly 38 U.S.C.A § 
4005(c) (1970)); 38 C.F.R. § 20.1103 (2009) (formerly 38 
C.F.R. § 19.153 (1970)).

In considering the Veteran's contention that he did not 
appeal the October 1970 rating decision because he "was 
young and had no idea that I should appeal the decision," 
the Board notes that alleged ignorance cannot be used as an 
excuse for failure to follow a promulgated regulation; 
persons dealing with the United States Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)); see also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).

The Board has also considered the Veteran's assertions to the 
effect that his father may have submitted a notice of 
disagreement with the RO's rating decision assigning a 
noncompensable rating for anxiety reaction.  However, the 
information of record contains absolutely no document that 
may be construed as a notice of disagreement prior to the 
expiration of the appeal period in September 1972.  

In the absence of a notice of disagreement, the October 1970 
and August 1971 rating decisions constitute final decisions 
as to the September 1970 claim.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.1103 (2009); see also 3.160(d) (2009) 
(defining a "finally adjudicated claim").  Hence, an 
earlier effective date for a compensable rating for PTSD 
based on the filing of his original claim in September 1970 
is not warranted.

Accordingly, the Board notes that the assignment of an 
initial noncompensable rating, following the grant of service 
connection for anxiety reaction (currently diagnosed as 
PTSD), was the subject of final rating decisions in October 
1970 and August 1971.  Since these decisions are 
determinative, as a matter of law, that the evidence then 
before VA did not show entitlement to a compensable rating 
for the service-connected PTSD, "the [Veteran] is 
collaterally estopped from relitigating the same issue based 
upon the same evidence, albeit for a different purpose.  
Hazen v. Gober, 10 Vet. App. 511, 520 (1997).  Thus, any 
later award of increased compensation, as to the PTSD 
disability, must be based upon a new claim and, if granted, 
the effective date of the increase may not be based solely 
upon the evidence considered in the prior final decisions.  
Id. at 521.

The information of record reflects that the date of receipt 
of the Veteran's claim for an increased rating for PTSD was 
on January 18, 1995.  That is the date that VA received the 
Veteran's statement in writing that he wanted an increased 
rating for PTSD.  The other indication in the record that the 
Veteran applied for an increased rating prior to January 18, 
1995, is the showing of his March 15, 1973, report of 
psychological testing at VA.  This additional evidence, which 
was received during the pendency of the January 1995 claim, 
is sufficient to constitute an informal claim for increased 
compensation.  See 38 C.F.R. § 3.157(b)(1); see also 
38 C.F.R. §§ 3.156(b), 3.160(c) (2009).  As such, the date of 
this VA report of psychological testing "will be accepted as 
the date of receipt of [the] claim."  38 C.F.R. 
§ 3.157(b)(1).  For purposes of this appeal, the Board 
determines that the date of receipt of the Veteran's claim 
for an increased rating for PTSD (formerly an anxiety 
reaction) is March 15, 1973.  Id; see also Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993) (defining a new claim for 
increase).  All other VA hospital and examination reports 
received during the pendency of the (January 1995) claim are 
dated after March 15, 1973, and therefore such VA reports 
would be useless if considered to be informal claims.  
38 C.F.R. § 3.155.

Prior to July 26, 1994

After a careful and considered review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding that it was factually 
ascertainable that the Veteran's PTSD had increased to a 
compensable degree within the one-year period prior to March 
15, 1973, or for the period from March 15, 1973 to July 25, 
1994.

Review of the record reveals that, in a June 2000 statement, 
a VA psychiatrist reported: "When the patient was struck by 
a car in the 1970s it was at a time when his PTSD symptoms 
were interfering with his ability to concentrate and when he 
was having severe intrusive thoughts.  It is plausible that 
the PTSD contributed to his car accident."  Specifically, 
the Board observes that the June 2000 statement is being 
offered to show that the Veteran's PTSD warranted a 
compensable rating prior to July 26, 1994, and the Veteran 
relies on this statement as support for this contention.  
However, and as will be discussed in detail below, the Board 
points out that prior to the June 2000 statement, the record 
is replete with lay and medical evidence contemporaneous to 
that accident, documenting the Veteran's consistent medical 
history of minimal PTSD symptoms, that does not reflect the 
severe degree of symptomatology noted by the VA psychiatrist.

As aptly noted by the record, at the Veteran's June 1970 
separation examination, psychiatric examination was normal.  
In fact, the Veteran denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, attempted suicide, and nervous trouble of any sort.  
Although he reported being nervous all the time, the 
following month, the diagnosis was simple situational anxiety 
reaction.  Moreover, the Veteran made no mention of any 
psychiatric problems when he filed his claim for VA pension 
benefits in January 1971.  The only disabilities he 
referenced when asked why he was unable to work were the 
physical injuries he sustained in a September 1970 automobile 
accident, specifically, a broken leg and neck.  While the 
February 1971 VA examination report shows that the Veteran 
complained of feeling very nervous and had problems sleeping, 
it also shows that the Veteran specifically noted that these 
symptoms did not cause any problem.  Indeed, no psychiatric 
evaluation results were noted following his VA examination in 
February 1971, or during his period VA hospitalization from 
March to May 1971.

Subsequently obtained records from the Social Security 
Administration (SSA) show that the Veteran was awarded 
disability benefits effective in September 1970 due to 
physical injuries he sustained in an automobile accident.  On 
his application for disability benefits, the Veteran 
indicated that he had been a student and had worked 
installing cabinets before his accident.  He stated that he 
had to quit school and was unable to work due to limited 
mobility and extreme pain.  The Veteran denied having trouble 
reading, comprehending, responding, or relating to people.  
While the record evidence contains a March 1973 VA Medical 
Rehabilitation Board report noting that the Veteran had a few 
psychological problems and at times he became very depressed, 
the physician noted that the Veteran was independent in all 
areas of activities of daily living including transfer 
activities.  He was friendly and cooperative.  The physician 
recommended that the Veteran should be discharged and 
indicated that he should be employed in about a month.  
Moreover, when the Veteran was later seen for a VA 
psychological test in March 1973, the Veteran was pleasant 
and friendly, and seemed somewhat submissive.  It was noted 
that he had worked for two years in a chain store as a 
baker's helper and liked the work because it was easy.  He 
also indicated the he was interested in working as a cabinet 
maker and was interested in on-the-job training, but was no 
longer interested in school.  The examiner indicated that the 
Veteran would be a good employee if the job appealed to him.  
No psychiatric problems were noted.

With respect to the specifically enumerated symptomatology 
contemplated for the minimum compensable rating under the 
general rating formula for mental disorders (prior to 
November 1996), review of the records from the SSA show that 
the Veteran consistently maintained that he was unable to 
work because of pain and lack of mobility and do not show 
that he reported experiencing extensive psychiatric problems.  
To the contrary, on his application for SSA benefits, the 
Veteran reported that before the September 1970 accident he 
had been a student and he had subsequently worked installing 
cabinets.  He denied having trouble reading, comprehending, 
responding, or relating to people.  A March 1973 VA Medical 
Rehabilitation Board report described the Veteran as 
"friendly" and "cooperative" and noted that he should be 
employed in about one month.  A VA psychological test that 
same month also reflected that he was pleasant and friendly, 
although somewhat submissive; and most importantly, no 
psychiatric problems were noted.

In the same way, on a December 1983 SSA Vocational Report, 
the Veteran reported that: between October 1973 and February 
1974, he had worked as a construction clean up helper for a 
house builder; between March 1975 and June 1975, he had 
painted and set up cabinets for a cabinetmaker; and, between 
April 1977 and June 1977, he had made Formica tops for 
cabinets.  A May 1983 SSA Report of Continuing Disability 
Interview report indicates that the Veteran described his 
disabling condition to be the left leg amputation, loss of 
mobility in left arm, an injured disc in back, neck pain due 
to having neck broken, constant infection on leg, headaches, 
extreme pain and lack of mobility prevented him from working.  
The SSA interviewer noted that the Veteran walked with a 
pronounced limp, stood with a little difficulty, which was 
probably due to his artificial limb, and complained of 
constant pain in his back.  He was described as being neatly 
dressed and pleasantly mannered with no other signs of his 
disability observed except as noted above.

During a November 1983 SSA examination, the Veteran reported 
that he last worked as a security guard and maintenance man 
at a construction company in 1974.  At that time, he 
complained of severe back and neck pain, intermittent 
recurrent severe cluster-like headaches, and numbness in his 
arms.  He also complained of difficulty in his left femur and 
"underlying a rod keeps popping out".  The Veteran related 
that following a BKA in 1973, he had had physiotherapy to his 
neck and back periodically since 1974, some nine years.  
Except for periodical treatment for cluster-like headaches 
and neck and back pain, the Veteran was receiving no 
treatment.  The SSA examiner noted that the Veteran's 
disabilities had been aggravated by another accident in 1974.  
In 1974, while driving his car, the Veteran was struck by a 
truck from behind, reinjured his neck and back and complained 
then of left hand pain and numbness periodically and 
reinjured his left knee, the site of the amputation.  

In addition to the foregoing, a February 1987 VA 
hospitalization report reflects that the Veteran described 
himself as an anxious person with a lot of personal problems.  
However, he received no psychiatric treatment during this 
period of hospitalization, nor was any follow-up psychiatric 
treatment recommended at discharge.  A May 1987 treatment 
record shows that he reported feeling anxious at times.  
During a July 1987 Report of Continuing Disability Interview, 
the Veteran reported that he had attended college part-time 
in 1978, but had to quit because of pain.  He did not 
reference any psychiatric problems and was noted to be 
"neatly dressed, very pleasant - nothing unusual."

Although the Veteran was examined in November 1987, no 
psychiatric problems were documented at that time.  The VA 
examiner indicate that the Veteran was considered employable 
within the limits of a left BKA.  He also did not mention any 
psychiatric problems in a December 1987 SSA disability 
questionnaire, when he reported that he had not worked since 
1974 due to pain and lack of mobility.  In fact, the Veteran 
readily reported that he enjoyed socializing with his family, 
watching television, and fishing, which he did a couple times 
a year.  He also did a little shopping and cooking with his 
family's help a couple times a week.  The Veteran indicated 
that he sometimes had trouble sleeping due to pain, but he 
did not mention a psychiatric disability.  When he was 
examined in February 1988, various physical problems were 
noted, but he again did not report any psychiatric problems.

In an August 1993 statement, the Veteran indicated that he 
had several disabling conditions which prevented him from 
working, including severe leg, back, and neck pain.  He made 
no mention of any psychiatric problems.  He indicated that he 
had attended college for one and one-half years beginning in 
1978, but had to quit because of pain.  However, the Veteran 
denied trouble comprehending, responding or relating to 
people.  He stated that he loved visiting with his family and 
friends although he also hated it because he always had to 
hide his pain so they would not worry.

The Board acknowledges that, while receiving VA treatment for 
a skin (rash) disorder in January 1980, April 1993 and 
January 1994, the Veteran reported that his skin condition 
reoccurred or got worse when under stress or when he got 
nervous. 

This evidence shows that, at the time of the 1970 accident, 
the Veteran did not suffer from psychiatric symptomatology 
anywhere near the severity suggested by the June 2000 VA 
psychiatrist's statement.  The Board finds pertinent that the 
June 2000 statement contains no reference to the service 
treatment records (confirming a normal psychiatric 
examination and minimal psychiatric symptoms shortly before 
the accident), or to VA and SSA records (confirming the 
Veteran had no adverse affect or impairment of working 
ability due to psychiatric symptoms after the accident).  In 
fact, according to the contemporaneous lay and medical 
evidence on file with VA and SSA in 1970 and within the 
several years shortly thereafter, the Veteran reported 
sleeping problems and being nervous, depressed, and anxious, 
with no mention whatsoever that he had problems concentrating 
or "severe" intrusive thoughts or that his ability to work 
was impaired due to his psychiatric disability.  Thus, it is 
abundantly clear that the psychiatrist's statement is based 
on history provided solely by the Veteran.  Therefore, in 
light of the contrary lay and medical evidence contained in 
the VA and SSA records contemporaneous to the time of the 
accident and within the several years shortly thereafter, the 
Board finds that the Veteran's recent post-service accounts 
of severe psychiatric symptoms beginning at the time of the 
accident, lack credibility because the Veteran had previously 
given other medical history that did not mention the alleged 
recent post-service accounts, which he now proffers many 
years after service.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).  In other words, the Veteran's belated 
statements describing the onset of severe psychiatric 
symptoms at the time of the 1970 accident do not approach the 
probative weight and credibility of the lay and medical 
evidence contained in the VA and SSA records contemporaneous 
to that same time and within the several years shortly 
thereafter.

Because the June 2000 psychiatrist's statement is based on 
history provided solely by the Veteran, which, as discussed 
above, lacks credibility, it amounts to no more than a 
medical opinion premised upon the unsubstantiated accounts of 
a claimant and likewise is of no probative value.  See Swann, 
5 Vet. App. at 233 (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal, 5 Vet. App. at 461 (the Board is not 
bound to accept a physician's opinion when it is based 
exclusively upon the recitations of a claimant).  Insofar as 
the February 2006 VA examiner's statement purports to agree 
with the June 2000 VA psychiatrist's statement, it is of no 
probative value for the same reason.  Simply put, any opinion 
based upon an inaccurate factual premise has no probative 
value.  In this case, as explained above, the credible and 
probative lay and medical evidence does not show that the 
Veteran had problems concentrating or any intrusive thoughts, 
let alone severe, at the time of the September 1970 accident.  
It fails to show the presence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment due to his service-connected psychiatric 
disability, not his nonservice-connected physical 
disabilities.

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the criteria for a 
compensable rating for a psychiatric disability prior to July 
26, 1994, have not been met.  The Veteran's psychiatric 
symptomatology during this period most nearly approximated 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.

From July 26, 1994

Upon review, and as discussed below, the Board finds that 
there is no evidence showing that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, that 
there existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or that the Veteran was demonstrably 
unable to obtain or retain employment due to his service-
connected psychiatric disorder prior to January 18, 1995.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996).

The Veteran has reported that he has had severe PTSD which 
has prevented him from working since the 1970's.  In support 
of his claim, he has submitted statements from his family 
members and friends who noted that he was a nervous, 
restless, and irritable person after returning from Vietnam.  
However, while the Board does not question the current 
severity of the Veteran's service-connected psychiatric 
disability, with respect to the issue of the severity of his 
disability prior to January 18, 1995, the Board can and does 
assign far more weight and probative value to the 
contemporaneous lay and medical evidence of record, because 
it reflects the Veteran's own statements given to aid 
different professionals at the time of actual treatment in 
the years prior to 1995.  This evidence shows no psychiatric 
symptomatology warranting a 100 percent rating and reveals 
that the cause of the Veteran's unemployment prior to 1995 
was due to his physical disabilities.  In addition, the 
record shows, and the Veteran admits, that he did not begin 
to receive regular psychiatric treatment until 1995.

Specifically, contrary to the Veteran's contentions and those 
of his family and friends, the records obtained from SSA show 
that the Veteran was awarded disability benefits effective in 
September 1970 due to physical injuries he sustained in a 
September 1970 automobile accident.  However, these records 
contain no reference any complaints or findings of a 
psychiatric disability.  In fact, on his initial application 
for SSA disability benefits, the Veteran specifically denied 
having trouble reading, comprehending, responding, or 
relating to people.  Moreover, subsequent treatment records 
likewise do not support the assignment of a 100 percent 
schedular rating.  While treatment and hospital records dated 
in 1987 reflect complaints of anxiety, they show no evidence 
of psychiatric treatment.  When examined in November 1987, 
the VA examiner indicated that the Veteran was considered 
employable within the limits of a left below the knee 
amputation (BKA).  A psychiatric disorder was not noted at 
that time.  Similarly, in a December 1987 statement, the 
Veteran indicated that he had not worked since 1974 due to 
pain and lack of mobility; he did not mention a psychiatric 
disorder.  He also did not report any psychiatric problems 
when examined in February 1988 for various physical problems.  
Thus, the above evidence clearly does not reflect 
symptomatology that would warrant a 100 percent rating for a 
psychiatric disorder (anxiety reaction or PTSD).  
Accordingly, the Board concludes that an effective date 
earlier than January 18, 1995, for a 100 percent schedular 
rating for PTSD is not warranted.

With respect to a rating in excess of 30 percent for PTSD 
from July 26, 1994 to January 17, 1995, the Board notes that 
VA outpatient treatment records dated in July 1994, December 
1994, and January 1995 show that the Veteran was experiencing 
various psychiatric symptoms.  A July 26, 1994, consultation 
note reflects that the Veteran was upset about his Vietnam 
experiences and reported that he had been having suicidal 
thoughts; however, he was not imminently suicidal and had no 
specific plans.  In addition, VA outpatient treatment records 
show that he felt depressed and was not sleeping in December 
1994; and that he was having panic attacks in January 1995.

Applying the criteria in effect prior to November 7, 1996, 
the Board finds that these symptoms more nearly approximate 
the criteria for a 30 percent rating for PTSD as they show a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  Hood, 4 Vet. App. 
at 303.  That is, the evidence indicates that the Veteran had 
definite industrial impairment due to his psychiatric 
disability beginning in July 1994.

However, the Board finds that a rating in excess of 30 
percent, prior to January 18, 1995, is not warranted.  A July 
26, 1994, VA consultation note shows that the Veteran's 
symptoms did not include suicidal ideation, although he had 
initially reported that he had been having suicidal thoughts.  
In addition, his records do not show that the Veteran 
experienced psychiatric symptoms which were productive of 
considerable industrial impairment.

In short, the Board acknowledges that the Veteran has 
indicated that he has been unemployed since the 1970s.  
Although the Veteran attributes his unemployability to his 
service-connected psychiatric disability, the evidence of 
record shows that he also has nonservice-connected physical 
disabilities that contributed to his industrial impairment.  
In addition, statements from the Veteran and family members 
indicate that he has been a nervous wreck since separation 
from service.  However, as previously discussed above, the 
credible and probative contemporaneous lay and medical record 
does not show that the severity of the Veteran's service-
connected psychiatric disability was compensable prior to 
July 26, 1994, or greater than 30 percent disabling for the 
period from July 26, 1994, until January 18, 1995, when a 100 
percent rating was made effective.






ORDER

An effective date earlier than January 18, 1995, for the 
assignment of a 100 percent schedular rating for PTSD is 
denied.  

A rating in excess of 30 percent for PTSD, from July 26, 
1994, through January 17, 1995, is denied.  

A compensable rating for PTSD prior to July 26, 1994, is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


